Citation Nr: 0623676	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-41 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
death pension benefits in the amount of $8,364.00, to include 
the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for waiver of recovery of an overpayment of 
$8,364.00 in VA death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant has been in receipt of VA death pension 
benefits since August 1993.  In May 1999, VA informed the 
appellant that an Income Verification Match for the year 1996 
did not agree with the income information she had furnished 
VA for that year.  Specifically, the appellant had not 
reported interest income from two separate bank accounts 
totaling.  Due to the unreported income, a June 1999 VA 
letter to the appellant informed her of a proposal to reduce 
her pension benefits.  VA received a response from the 
appellant that same month that indicated that the interest 
income was not actually the appellant's income.  Rather, the 
interest income reportedly belonged to the appellant's niece, 
who was not a citizen of the United States, and therefore 
needed a U.S. citizen to jointly hold a bank account in the 
U.S.  The appellant provided VA with a copy of the joint 
account tax statement.

An Income Verification Match for the year 1997 also did not 
agree with the information the appellant had provided VA.  
Specifically, interest income again was not reported.  In 
July 2000, the appellant again replied that the interest 
income was not her own, but rather belonged to her niece.  
Finally, an Income Verification Match for the year 1998 also 
did not agree with the information the appellant had provided 
VA.  Again, interest income was not reported.  In June 2001, 
VA informed the appellant that due to the unreported interest 
income in 1998, it was proposed that her pension benefits be 
reduced.  Her pension benefits were subsequently adjusted, 
effective February 1, 1998, resulting in an overpayment of 
pension benefits.

A July 2001 letter informed the appellant that she had 
received an overpayment.

It was again proposed that the appellant's pension benefits 
be reduced after a 1999 Income Verification Match showed that 
the appellant had received unreported interest income.  In 
October 2002, action was taken to adjust the appellant's 
pension benefits, effective February 1, 1999, resulting in an 
overpayment.

With each determination of overpayment, the appellant was 
informed of her due process rights and that she could request 
a waiver of overpayment.  The appellant requested waiver of 
the overpayment.

An October 2004 statement of the case informed the appellant 
that waiver of her debt was precluded, as significant fault 
was found on her part for the creation of the overpayment, 
she was found to have been unjustly enriched as a result of 
the overpayment, and it was found that collection of the 
overpayment would not nullify the purpose of the original 
payment.  Additionally, there was no evidence that collection 
of the overpayment would result in undue financial hardship, 
or otherwise be against equity and good conscience.

Significantly, the October 2004 statement of the case did not 
address the appellant's assertion that she was never in 
receipt of any of the aforementioned interest income 
payments.

In the analysis of a waiver of indebtedness case, VA must 
make an initial determination regarding whether the debt is 
valid before deciding whether a waiver of the debt is in 
order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-37 (1991).  
Ideally, the Committee will:  (1) make an initial 
adjudication as to the validity of the creation of the debt, 
to include establishing the exact amount of the debt; (2) if 
the debt was found to have been validly created, then review 
whether the appellant acted out of fraud, misrepresentation, 
or bad faith under the provisions of 38 U.S.C.A. § 5302(c); 
and (3) if both previous hurdles are cleared by the 
appellant, then the Committee is to adjudicate the issue of 
entitlement to a waiver of recovery of the overpayment debt 
under the principle of equity and good conscience embodied in 
38 U.S.C.A. § 5302 (West 2002) and 38 C.F.R. § 1.965 (2005).

In this case, perhaps because the appellant requested a 
waiver of the debt prior to challenging the validity of the 
debt, the Committee has only accomplished step two of the 
analysis above.  The issue of whether the debt is valid and 
the exact amount of the debt has not yet been formally 
adjudicated.

The appellant asserts that the interest was earned on a joint 
bank account and she was not the recipient of that income.  
She feels that the unreported income should not be counted as 
income for pension purposes because it was not available to 
her.  Because the appellant's argument specifically addresses 
the validity of the overpayment and creation of the debt, the 
issue of the propriety of the debt is of significant 
importance.

Because formal review as to the validity of the creation of 
the appellant's debt has never been performed, the agency of 
original jurisdiction, in this case, the Committee on Waivers 
and Compromises, is required to conduct the initial review of 
this issue to avoid prejudice to the appellant and her claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Once the valid amount of the debt, if any, is established, 
the Committee must revisit the issue of whether the appellant 
acted with fraud, misrepresentation, or in bad faith.  If it 
is concluded that there was no fraud, misrepresentation, or 
that the appellant did not act in bad faith, the Committee 
should adjudicate the issue of entitlement to a waiver under 
the principles of equity and good conscience.

Accordingly, the case is REMANDED for the following actions:

1.  The Committee must adjudicate the 
validity of the creation of the debt, 
establishing the amount of the 
appellant's debt, to include any 
necessary evidentiary development, 
providing notice of the decision to the 
appellant and an opportunity to 
respond.  The Committee should 
specifically make a finding as to 
whether the appellant's unreported 
interest income is properly counted as 
income for the purpose of pension 
calculation.

2.  Once the valid amount of the debt, 
if any, is established, readjudicate 
the issue of whether the appellant 
acted with fraud, misrepresentation, or 
in bad faith in her dealings with VA 
surrounding her receipt of VA death 
pension benefits and the subsequently 
declared debt.  If it is concluded that 
there was no fraud, misrepresentation, 
or that the appellant did not act in 
bad faith, the Committee should 
adjudicate the issue of entitlement to 
a waiver under the principles of equity 
and good conscience.  If further action 
remains adverse to the appellant, 
provide the appellant and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


